
	
		II
		109th CONGRESS
		2d Session
		S. 3863
		IN THE SENATE OF THE UNITED STATES
		
			September 7
			 (legislative day, September 6), 2006
			Mr. Akaka (for himself,
			 Mr. Lautenberg, Ms. Stabenow, and Mr.
			 Obama) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To amend part A of title IV of the Social Security Act to
		  require a State to promote economic and financial education under the Temporary
		  Assistance for Needy Families (TANF) Program and to allow economic and
		  financial education to count as a work activity under that
		  program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the TANF Economic and Financial
			 Education Promotion Act of 2006.
		2.Findings and
			 Purposes
			(a)FindingsCongress makes the following
			 findings:
				(1)Most recipients
			 of assistance under the Temporary Assistance for Needy Families (TANF) Program
			 established under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.) and
			 individuals moving toward self-sufficiency operate outside the financial
			 mainstream, paying high costs to handle their finances and saving little for
			 emergencies or the future.
				(2)Personal debt
			 levels and bankruptcy filing rates are high and savings rates are at their
			 lowest levels in 70 years. In 2005, the savings rate was negative. The
			 inability of many households to budget, save, and invest prevents them from
			 laying the foundation for a secure financial future.
				(3)Financial
			 planning can help families meet near-term obligations and maximize their
			 longer-term well being, especially valuable for populations that have
			 traditionally been underserved by our financial system.
				(4)Economic and
			 financial education can give individuals the necessary financial tools to
			 create household budgets, initiate savings plans, and acquire assets.
				(5)Economic and
			 financial education can prevent vulnerable customers from becoming entangled in
			 financially devastating credit arrangements.
				(6)Economic and
			 financial education that addresses abusive lending practices targeted at
			 specific neighborhoods or vulnerable segments of the population can prevent
			 unaffordable payments, equity stripping, and foreclosure.
				(7)Economic and
			 financial education speaks to the broader purpose of the TANF Program to equip
			 individuals with the tools to succeed and support themselves and their families
			 in self-sufficiency.
				(b)PurposesThe
			 purposes of this Act are the following:
				(1)To promote
			 economic and financial literacy among individuals receiving assistance under
			 Temporary Assistance for Needy Families programs funded under part A of title
			 IV of the Social Security Act (42 U.S.C. 601 et seq.) by permitting States to
			 include economic and financial literacy education that is provided directly to
			 individuals as a work activity under such programs.
				(2)To provide
			 individuals receiving assistance under Temporary Assistance for Needy Families
			 programs funded under part A of title IV of the Social Security Act (42 U.S.C.
			 601 et seq.) with the skills and knowledge needed to effectively address
			 personal financial matters and to make financial choices that will lead such
			 individuals toward becoming financially self-sufficient.
				3.Requirement to
			 promote economic and financial education under TANF
			(a)State plan
			 requirementSection 402(a)(1)(A) of the
			 Social Security Act (42 U.S.C.
			 602(a)(1)(A)) is amended by adding at the end the following new clause:
				
					(vii)Establish goals
				and take action to promote economic and financial education in accordance with
				a program established under section 404(l) among parents and caretakers
				receiving assistance under the program through collaboration with
				community-based organizations, financial institutions, business entities, the
				Financial Literacy and Education Commission established under section 513 of
				the Fair and Accurate Credit Transactions Act of 2003 (20 U.S.C. 9702) and
				departments and agencies that are members of such Commission, including the
				Department of Agriculture, the Securities and Exchange Commission, and the
				Board of Governors of the Federal Reserve
				System.
					.
			(b)Program
			 requirementsSection 404 of the Social Security Act (42 U.S.C. 604) is amended
			 by adding at the end the following new subsection:
				
					(l)Economic and
				financial education
						(1)In
				generalSubject to the succeeding paragraphs of this subsection,
				a State to which a grant is made under section 403—
							(A)shall use the
				grant or State funds that are qualified State expenditures (as defined in
				section 409(a)(7)(B)(i)) to establish a program to provide economic and
				financial education directly for parents and caretakers receiving assistance
				under the State program funded under this part; and
							(B)may count a
				parent's or caretaker's hours of participation in such program as being engaged
				in work for purposes of determining monthly participation rates under section
				407(b)(1)(B)(i).
							(2)RequirementsA
				State shall ensure that the economic and financial literacy activities
				conducted under the program established under this subsection—
							(A)are accessible to
				the target population through curriculum geared to the general literacy level
				of the participants;
							(B)provide relevant
				and practical information to participants;
							(C)include a direct
				delivery component; and
							(D)to the extent
				practicable, are conducted in conjunction with an asset building program
				conducted in the State.
							(3)Collaboration
				with nongovernmental or nonprofit organizations encouragedIn
				carrying out economic and financial education activities under a program
				established under this subsection, a State is encouraged to collaborate with
				nongovernmental or nonprofit organizations with a proven record of educating
				the public, especially at-risk populations, regarding economic and financial
				literacy.
						(4)EvaluationA
				State shall conduct an evaluation of the economic and financial literacy
				program established under this subsection not less than once every 3 years for
				the purpose of—
							(A)monitoring the
				number of parents and caretakers served under the program;
							(B)improving program
				administration;
							(C)facilitating
				replication and expansion of best practices;
							(D)assessing
				behavioral changes of participants; and
							(E)assessing asset
				accumulation of participants.
							(5)Definition of
				economic and financial educationIn this subsection, the term
				economic and financial education means education that—
							(A)promotes an
				understanding of consumer, economic, and personal finance concepts, including
				basic economic concepts such as supply and demand and opportunity cost, as well
				as basic financial literacy concepts such as budgeting and money management,
				saving, retirement planning, maintaining good credit, and the avoidance of
				predatory lending and financial abuse schemes; and
							(B)is based on
				recognized standards for economic and financial
				education.
							.
			(c)Effective
			 Date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section take effect on October 1, 2006.
				(2)ExceptionIn
			 the case of a State plan under part A of title IV of the
			 Social Security Act which the
			 Secretary of Health and Human Services determines requires State legislation in
			 order for the plan to meet the additional requirements imposed by the
			 amendments made by this Act, the effective date of the amendments imposing the
			 additional requirements shall be 3 months after the first day of the first
			 calendar quarter beginning after the close of the first regular session of the
			 State legislature that begins after the date of enactment of this Act. For
			 purposes of the preceding sentence, in the case of a State that has a 2-year
			 legislative session, each year of the session shall be considered to be a
			 separate regular session of the State legislature.
				
